Citation Nr: 0504627	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  97-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to March 
1970.  

This case is before the Board of Veterans' Appeals (Board) in 
connection with a December 1996 rating decision.  This case 
was remanded by in December 2003 for further development.  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 0 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a March 2001 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board notes that during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202-25210 (May 11, 1999).  Although it doesn't appear that 
the veteran has been provided with the new regulations, he 
has not been prejudiced as the amendments did not result in 
any substantive changes.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present case, 
at the time of the December 1996 rating decision (which 
service-connected the veteran for bilateral hearing loss) 
VCAA had not yet been enacted.  Only after that rating action 
was promulgated was VCAA signed into law.  Thereafter, the RO 
did furnish VCAA notice to the veteran in March 2001.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the December 1996 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2004 supplemental statement of the case, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

Disabilities evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202-25210 (May 11, 1999).  However, 
the Board notes that the amendments did not result in any 
substantive changes. Essentially, the amended regulations 
incorporated some explanatory comments concerning VA's method 
of evaluating a hearing loss disorder.  But otherwise, the 
old and new regulations are identical, and, as pertains to 
the present appeal, neither rating criteria can be more 
favorable to the veteran's claim.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999). In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIa is applied, 
whichever is more favorable. 38 C.F.R. § 4.86(a) (2003).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the more favorable of Table VI or Table VIa is applied.  38 
C.F.R. § 4.86(a) (2003).  Neither of those provisions is 
applicable in the present appeal.

The record in this case includes several hearing test 
reports.  A March 1995 report shows average puretone 
thresholds of 38 decibels in each ear with 100 percent speech 
recognition in each hear.  

On audiological evaluation in April 2004, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
25
35
50
LEFT
N/A
25
35
35
65

The average puretone threshold was 39 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

Based on the above medical evidence, the Board concludes that 
the currently assigned noncompensable evaluation for 
bilateral hearing loss is appropriate, considering both the 
current and former versions of the rating criteria, and there 
is no basis for a higher evaluation either at the time of the 
grant of service connection, or the present time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Should the veteran's hearing loss 
disability increase in the future, he may always advance a 
claim for an increased rating. 


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


